                                           Case 3:20-cv-01294-RS Document 70 Filed 04/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRADESHIFT, INC.,                                 Case No. 20-cv-01294-RS (TSH)
                                   8                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                   9             v.
                                                                                           Re: Dkt. No. 69
                                  10     BUYERQUEST, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant BuyerQuest, Inc. and non-party Jack Mulloy filed a unilateral discovery letter
                                  14   brief at ECF No. 69. The Court orders Plaintiff Tradeshift to file its response by April 9, 2021.
                                  15          IT IS SO ORDERED.
                                  16

                                  17   Dated: April 7, 2021
                                  18
                                                                                                    THOMAS S. HIXSON
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
